J-A02043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    YAMPOLSKY, MANDELOFF, SILVER,              :   IN THE SUPERIOR COURT OF
    RYAN & CO.                                 :        PENNSYLVANIA
                                               :
                                               :
               v.                              :
                                               :
                                               :
    PETER ECONOMOU AND 249-251                 :
    2ND STREET ASSOCIATES, LLC:                :   No. 25 EDA 2016
    BELMONT PROPERTIES, INC. CHE               :
    SAN PROPERTIES, LLC: E.M.M                 :
    DEVELOPERS, LLC: FSD 1515 LLC:             :
    FSD URBAN DEVELOPERS, LLC:                 :
    LANSDALE HOLDING GROUP, LLC:               :
    LANSDALE HOLDING GROUP                     :
    ASSOCIATES, LP: LIBERTIES LOFTS            :
    TENANT, LP: LIBERTIES LOFTS, LLC:          :
    MARATHON DESIGN &                          :
    CONSTRUCTION, LLC: PHOENIX, LLC            :
                                               :
                                               :
    APPEAL OF: LIBERTIES LOFTS, LLC            :

                    Appeal from the Order December 10, 2015
              In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): July Term, 2011, No. 01809


BEFORE:      OTT, RANSOM, and FITZGERALD,* JJ.

DISSENTING STATEMENT BY OTT, J.:                           FILED JUNE 21, 2017

        Because I conclude that the judgment from which this appeal is taken

constitutes a final order, I respectfully dissent.




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A02043-17


      In Bloome v. Alan, 154 A.3d 1271 (Pa. Super. 2017), cited by the

Majority in support of its conclusion that there is no final order in this case,

the trial court granted, in part, the preliminary objections filed by certain

defendants and dismissed the complaint. On appeal, this Court determined

the order was not a final order as defined in Pa.R.A.P. 341 because there

was no indication in the record that the appellant/plaintiff had served two

other named defendants, and those defendants had not filed preliminary

objections, been dismissed from the matter, nor had appellant/plaintiff

dismissed the case against them. Id. at 1274.

      This case stands in a different procedural posture. Here, there was a

non-jury trial, and the trial court found against appellant/defendant Liberties

Lofts, LLC, in the amount of $15,074.00, plus interest in the amount of

$6,888.18, found against defendant Liberties Lofts Tenant, LP, in the

amount of $7,292.00, plus interest in the amount of $3,331.14, and found in

favor of the remaining defendants.     Liberties Lofts, LLC, filed for post-trial

relief, which was denied, and this appeal by Liberties Lofts, LLC, followed.

      While, in Bloome, the appellant/plaintiff’s claims against all of the

named defendants were not resolved by the trial court’s ruling on the

preliminary objections of certain defendants, the trial court’s verdict in this

case resolved all outstanding claims. In my view, even if there could be a

question in this case regarding service of the complaint upon a certain

named defendant against whom judgment was entered (namely, Liberties


                                     -2-
J-A02043-17


Lofts Tenant, LP),1 the judgment is a final order under Rule 341 and,

therefore, is appealable by Liberties Loft, LLC. Furthermore, I would affirm

based upon the well-reasoned opinion of the Honorable Idee Fox.

       Therefore, I dissent.




____________________________________________


1
  I note that at the conclusion of the trial, plaintiff’s   attorney represented to
the court: “The only defendants that were served            with the complaint and
remained viable entities at the time this action            was commenced [are]
Liberties Lofts, Tenant, LP and Liberties Lofts, LLC,       and those are the only
two defendants we seek recovery.” N.T., 8/10/2015,          at 164.



                                           -3-